SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company MATERIAL FACT Pricing Policy Rio de Janeiro, November 29 th , 2013 – Petróleo Brasileiro S.A. – Petrobras informs about the diesel and gasoline pricing policy, appreciated by its board of directors, that will be implemented from November 29 th , 2013. The referred policy aims at achieving the following principles and objectives: a) Guarantee that indebtedness and leverage ratios return to within the limits established in the 2013 - 2017 Business and Management Plan in up to 24 months, considering the oil production growth and the application of this diesel and gasoline pricing policy; b) Reach, in a compatible time period, the alignment between Brazilian and international prices; c) Prevent transferring the volatility of international prices to the domestic consumer. Already aligned with the principles of this pricing policy, Petrobras announces the following increases in prices at the refinery gate, with effect from November 30 th , 2013. Product Increase (*) Gasoline A 4% Diesel 8% (*) average Brazil The price of diesel and gasoline to which these adjustments apply to do not include federal taxes (CIDE and PIS/Cofins) and state taxes (ICMS). Following the recommendation of its board of directors, for commercial reasons, the parameters of the pricing methodology will be strictly internal to Petrobras. It is a responsibility of the board of directors to evaluate the effectiveness of the pricing policy through the assessment of the evolution of indebtedness and leverage ratios. Rio de Janeiro, November 29 th , 2013. Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 29, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
